
	

114 HRES 122 IH: Providing assistance to Ukraine for fulfillment of the economic, social, and government reform requirements necessary for membership eligibility to the European Union, in keeping with the will of a majority of the people of Ukraine and their Government.
U.S. House of Representatives
2015-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 122
		IN THE HOUSE OF REPRESENTATIVES
		
			February 24, 2015
			Mr. Fitzpatrick (for himself, Ms. Kaptur, Mr. Levin, Mr. Costello of Pennsylvania, Mr. Rush, and Mr. Bilirakis) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Providing assistance to Ukraine for fulfillment of the economic, social, and government reform
			 requirements necessary for membership eligibility to the European Union,
			 in keeping with the will of a majority of the people of Ukraine and their
			 Government.
	
	
 Whereas the recent 2014 Ukrainian Parliamentary election illustrated the will of a majority of the people of Ukraine by electing officials from the Poroshenko, People’s Front, Self-Reliance, and Batkivshchyna parties;
 Whereas the aforementioned parties share pro-reform and pro-European Union Platforms; Whereas the aforementioned parties won a combined 62 percent of the party-list vote;
 Whereas the Ukrainian Government agreed to nuclear disarmament in 1994 by signing the Budapest Memorandum with the understanding that their territorial integrity and political independence would be respected, secured, and assisted by the nations in agreement with this memorandum;
 Whereas the current status quo regarding Ukraine remains unacceptable and the curtailing of aggression toward Ukraine remains a desirable foreign policy objective;
 Whereas recent developments in Ukraine highlight the dire need of extensive social, economic, and government reform;
 Whereas the Ukraine Freedom Support Act, Public Law 113–272, authorizes the Administration to provide the Ukrainian Government with the means necessary to support and facilitate these necessary reforms, including immediate financial and defensive military aid;
 Whereas Ukrainian President Petro Poroshenko has explicitly stated and outlined a plan for Ukraine to complete the social and economic reforms necessary to apply for membership to the European Union by 2020;
 Whereas European Union-Commissioner Johannes Hahn has, on the date of November 26, 2014, stated that … swift and concrete implementation of the reform agenda is now urgent, to make Ukraine a stable, prosperous and well-governed modern state; and
 Whereas eventual membership will bring significant benefits to Ukraine, including new economic opportunities, access to new markets, a freer exchange of goods and services, as well as balanced and substantial development: Now, therefore, be it
	
 That— (1)it is the sense of the House of Representatives that—
 (A)the various agencies of the United States Government should provide assistance to Ukraine for fulfillment of the economic, social, and government reform requirements necessary for membership eligibility to the European Union;
 (B)the President should immediately follow through on Public Law 113–272, the Ukraine Freedom Support Act, providing Ukraine with immediate financial and defensive military aid;
 (C)President Petro Poroshenko should continue his efforts in fighting corruption, building civil society, and creating an inclusive and tolerant society for all of Ukraine's citizens; and
 (D)upon the Ukrainian achievement of reforms necessary for eligibility to the European Union, membership of Ukraine in the European Union should be strongly supported, in keeping with the will of the majority of the people of Ukraine and their Government; and
 (2)the House of Representatives expresses solidarity with the Ukrainian people.  